Citation Nr: 1625350	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  15-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether the reduction in the disability rating for traumatic arthritis of the lumbar spine (back disability) from 40 percent to 20 percent, effective July 1, 2015, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In December 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In April 2015, the RO reduced the disability evaluation for the Veteran's service connected traumatic arthritis of the lumbar spine from 40 percent to 20 percent, effective July 1, 2015.

2.  The 40 percent disability rating for service-connected traumatic arthritis of the lumbar spine had been in effect for over five years.

3.  The October 2014 VA examination and the medical evidence of record as of July 1, 2015, were insufficient to establish sustained improvement of the Veteran's service-connected traumatic arthritis of the lumbar spine. 


CONCLUSION OF LAW

The criteria for reinstatement of a 40 percent disability rating for traumatic arthritis of the lumbar spine have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.10, 4.13, 4.21 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the propriety of the reduction in rating for the Veteran's traumatic arthritis of the lumbar spine, the regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. 
38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more).  In this case, the 40 percent disability rating was effective August 1, 1997, more than five years before the reduction took effect on July 1, 2015.  Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, apply to this case.

It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. 38 C.F.R. § 3.344(a).  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13  provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim. 

The Veteran's traumatic arthritis of the lumbar spine is currently rated under the general rating formula for diseases and injuries of the spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Under the General Rating Formula, a 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

The Board notes, however, that the Veteran's back disability was initially rated in September 1998, under rating criteria which are no longer in effect and which provided for a 40 percent disability rating for severe loss of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5293 (1997).  The Veteran's 40 percent disability rating was confirmed in a February 2005 rating decision on the basis of an October 2004 examination.  Changes in evaluation criteria cannot be used as grounds for reduction unless medical evidences supports that the disability being evaluation has actually improved.  38 C.F.R. § 3.951(a) (2015).

Upon review, the Board finds the Veteran's disability picture has not changed sufficiently to warrant a reduction in his disability rating.  First, the Board acknowledges that the October 2014 VA examiner's findings do not demonstrate range of motion measurements reflecting forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  However, the Board finds it significant that the Veteran reported severe pain and flare-ups.  The examiner noted that the Veteran experienced increased pain on repetitive motion and suffered from functional loss.  Importantly, the examiner also noted that the Veteran had significant degenerative changes from the prior examination.  Additionally, the Veteran competently testified at his December 2015 hearing that the range of motion testing conducted in October 2014 caused him significant pain, and that the examiner physically manipulated the Veteran's back to reach ranges of motion beyond his comfort zone.

Finally, the Board finds the Veteran provided competent and credible testimony at the December 2015 hearing that his service-connected traumatic arthritis of the lumbar spine had not improved.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, the Veteran testified that his condition had progressively worsened since its onset and caused him great pain and discomfort.  The Veteran also asserted that his treating physicians had recommended surgery for years, but had begun to recommend it more often recently.  The evidence reflects that the Veteran's symptoms and complaints have remained consistent since his original rating was assigned.

In conclusion, the Board finds the evidence does not demonstrate a sustained improvement in the Veteran's service-connected disability from the time of the September 1998 rating decision assigning the 40 percent disability rating, and the February 2005 rating decision confirming that rating, to the time of the reduction in July 2015.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the rating reduction was improper, and the 40 percent disability rating for traumatic arthritis of the lumbar spine must be restored, effective October 27, 2009.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The reduction in rating for traumatic arthritis of the lumbar spine from 40 percent to 20 percent, effective July 1, 2015, was not proper, and the claim to restore the 40 percent rating, effective July 1, 2015, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


